ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 12/22/2016. It is noted, however, that applicant has not filed a certified copy of the Japanese application JP2016-249615 as required by 37 CFR 1.55.
Drawings

Figures 12-17 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior neither includes or renders obvious the claimed combination including: a cylindrical surface part in which a diameter in the axial direction is not changed; and the outer wheel element is made of a synthetic resin, has a worm wheel tooth part in an outer circumferential surface, and embeds the inner wheel element so as to cover a continuous range from a radial intermediate portion of a bottom surface constituting the inner surface of the first annular concave part, through an outer circumferential surface of the inner wheel element, to an inner diameter side circumferential surface constituting at least the inner surface of the second annular .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898.  The examiner can normally be reached on Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658